Case 3:14-cr-00175-WHA Document 962-50 Filed 01/10/19 Page 1 of 2




          EXHIBIT XX
                                                      Case 3:14-cr-00175-WHA Document 962-50 Filed 01/10/19 Page 2 of 2
                                                                  PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                      Privilege                                                                                     Blind
               (Attorney involved in                  Custodian      Date        Author / Sender         Addressee(s)     Copyee(s)
Number                                     Basis                                                                                      Copyee(s)
               advice/work product)
  1      Summary of counsel's interview Work Product Cravath,      8/30/2018   Paterno, Bea
         with PG&E employees                         Swaine &
         concerning their activities with            Moore LLP
         respect to responding to the
         October 2017 North Bay Wildfires
         (Cravath)




  2      Summary of counsel's interview Work Product Cravath,      7/18/2018   Barreiro, Christina
         with PG&E employees                         Swaine &
         concerning their activities with            Moore LLP
         respect to responding to the
         October 2017 North Bay Wildfires
         (Cravath)




  3      Summary of counsel's interview Work Product Cravath,     12/12/2017 Barreiro, Christina
         with PG&E employees                         Swaine &
         concerning their activities with            Moore LLP
         respect to responding to the
         October 2017 North Bay Wildfires
         (Cravath)




                                                                                                     1                                   January 10, 2019
